Citation Nr: 1638198	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for cervical strain.  

3.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling prior to March 4, 2015, and as 30 percent therefrom.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ), sitting in Winston-Salem, North Carolina.  A copy of the transcript of that hearing is of record.  

In May 2015, the claims were remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for lumbar strain and cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDING OF FACT

Bilateral pes planus with plantar fasciitis did not result in more than moderate impairment prior to March 4, 2015, or more than severe impairment therefrom.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 4, 2015, and a rating in excess of 30 percent therefrom for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by August 2005 and April 2006 letters.  
See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all other pertinent treatment records.  This matter was remanded by the Board for further development in March 2015, to include updating the medical evidence on file and obtaining a VA examination addressing the current severity of the bilateral foot disorder.  The RO attempted to retrieve any updated medical records and scheduled the Veteran for VA examination in July 2015 to assess the current nature and etiology of her bilateral foot disorder.  The VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided clinical findings regarding the current severity of the service-connected bilateral pes planus with plantar fasciitis.  As such, the Board finds that the March 2015 remand directives were substantially complied with as to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Moreover, as per the Veteran's request, the record was kept open after the hearing for an additional 60 days so that that she could submit evidence in support of her claim.  These actions supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103 (2015), and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 5276, acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable rating.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on mancipation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral disability.  

Plantar fasciitis is to be rated analogous to pes planus under 38 CFR 4.71a, DC 5276.  Note: When SC is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under 38 C.F.R. § 4.71a, DC 5276.  See M21-1 III.iv.4.A.3.m. Evaluating Plantar Fasciitis.  

The Board observes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6 (2015).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert, supra.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra.  

Entitlement to an Increased Rating for Bilateral Pes Planus with Plantar Fasciitis, Evaluated as 10 Percent Disabling Prior to March 4, 2015, 
and as 30 Percent Therefrom.

Service connection for bilateral pes planus was established upon rating decision in January 1995.  A 10 percent rating was assigned.  

Post service VA records show foot complaints in 2010.  The Veteran underwent VA examination in November 2010.  At that time, the Veteran reported bilateral foot pain that had progressively worsened.  Examination showed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness in the heel and arch, bilaterally.  Bilateral inward bowing of the Achilles, forefoot malalignment, mild heel valgus, and pain on manipulation were noted.  The weight bearing line was over the great toe, bilaterally.  X-rays of the right foot showed mild to moderate hallux valgus deformity and a 6.5 mm plantar calcaneal spur.  The left foot X-ray showed mild hallux valgus deformity and a 5.7 mm plantar calcaneal spur.  

In a December 2010 rating decision, the 10 percent rating for the service-connected bilateral foot condition was confirmed.  The flat feet disability was now noted to also include plantar fasciitis.  

At the 2015 hearing, the Veteran testified as to current foot problems.  She said that her feet were particularly painful in the morning.  If she was on her feet during the day, there was swelling.  Manipulation of the feet was painful.  Her daily foot pain ranged between a 6-8 out of 10.  If she had to walk a lot during the day, her pain was a 10.  She also said that she had plantar callouses on the bottoms of her feet.  

As per the Board's remand request in May 2015, additional VA examination of the feet was conducted in July 2015.  Flat feet and plantar fasciitis were diagnosed.  The Veteran reported sharp pain in the arches and forefeet aggravated by prolonged standing for more than 2-8 hours.  She also reported swelling of the calves with standing.  She also noted that she had to wear certain types of shoes.  There was pain on use of the feet.  There was no indication of swelling with use.  There were characteristic callouses.  Orthotics were used for relief.  The Veteran did not have extreme tenderness of the plantar surfaces, but she did have decreased longitudinal arch height of the feet with weight bearing.  Marked deformity of the feet was not seen, and there was no marked pronation.  There was no inward bowing of the Achilles tendon, and there was no Morton's neuroma.  There was hallux valgus of both feet that was described as mild to moderate.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups when the feet were used repeatedly over a period of time.  X-rays showed hallux valgus of the first toe of each foot with bilateral pes planus and plantar calcaneal spurs.  

In an August 2015 rating decision, the 10 percent rating in effect for the service-connected bilateral foot disorder was increased to 30 percent, effective the date that the Board received subjective testimony of a worsening of her foot condition.  That date is March 4, 2015.  

Analysis

The Veteran's service-connected bilateral foot disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5276 prior to March 4, 2015, and 30 percent therefrom.  

Upon consideration of the evidence, the Board finds a rating in excess of 10 percent is not warranted prior to March 4, 2015, because the evidence indicates that the pes planus resulted in at most moderate impairment during this period.  Although the Veteran reported pain and functional impairment during this period, the Board finds the reported symptoms do not rise to the level contemplated by a 30 percent rating.  In this regard, the Board notes that the medical evidence includes no findings of marked deformity, and in 2011, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was inward bowing the Achilles, forefoot malalignment, mild heel valgus, and pain upon manipulation.  These findings are best represented by a 10 percent rating pursuant to DC 5276.  For a 30 percent rating, for severe symptoms, the evidence must demonstrate marked deformity, such as pronation and abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The overall level of symptoms does not rise to the 30 percent level for the period in question.  

In sum, although the record suggests the service-connected disability results in pain and mild bilateral hallux valgus deformity and plantar fasciitis, the record does not suggest that the disability resulted in more than moderate impairment.  Thus, the Board finds a rating in excess of 10 percent is not warranted prior to March 4, 2015.  

The Board further finds a rating in excess of 30 percent is not warranted on or after March 5, 2015, as the evidence indicates that the service-connected disability has not resulted in more than severe impairment.  In this regard, the Board notes that the 2014 VA examiner determined there was no spasm, extreme tenderness, or deformity, including pronation, inward displacement, or alteration of the weight-bearing line.  Although there was evidence of accentuated pain, that is considered in the currently assigned rating.  Based on the objective findings and other evidence showing no associated functional loss, the Board finds the impairment does not more nearly approximate pronounced symptoms than severe symptoms.  See DeLuca, supra, and 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).  

The Board has considered whether there is any other schedular basis to assign a higher rating or ratings but finds no basis for such a rating.  The Veteran is not entitled to a higher rating for the bilateral foot disability under other provisions of the code and regulations.  Pes planus, assessed throughout the clinical record, is not analogous to actual loss of use of either foot to warrant a higher 40 percent rating under DC 5284.  Moreover, the assignment of a separate rating under DC 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's pes planus/plantar fasciitis are already contemplated by DC 5276 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

Furthermore, awarding the Veteran a separate disability rating for his hallux valgus has been considered.  It is noted that DC 5280 provides that hallux valgus, unilateral, when operated with resection of the metatarsal head warrants a 10 percent disability rating.  Moreover, if severe, equivalent to amputation of the great toe, the disability warrants a 10 percent disability rating.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, DC 5276 for pes planus and plantar fasciitis contemplates pain and limitation in range of motion.  Accordingly, the Board finds that a separate rating for hallux valgus would be based on overlapping or duplicate symptomatology.  The Board also notes that the evidence does not reflect that a compensable rating would be warranted pursuant to DC 5280 for hallux valgus.  

Finally, the other DCs pertaining to foot disabilities are not relevant here because the evidence does not indicate weak foot, claw foot, hallux rigidus, hammertoes, malunion or nonunion disorders involving the foot or injury of the foot.  
See 38 C.F.R. § 4.71a, DCs 5277-78, 5281-84.  

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As discussed above, the Veteran's service-connected disability is manifested by pain, some callosities, decreased arch heights, hallux valgus, and associated complaints of functional impairment.  These manifestations are contemplated by the schedular criteria.  There is no probative evidence of associated symptoms not contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is only service connected for her bilateral foot disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling prior to March 4, 2015, and as 30 percent therefrom, is denied.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims of entitlement to service connection for lumbar strain and entitlement to service connection for cervical strain for additional development action.  

The Veteran contends that she has lumbar and cervical spine disabilities that originated during service.  At the March 2015 hearing, she testified that she was seen on more than one occasion for back and/or neck complaints during service and was given ibuprofen.  She also said that she was seen in February 1992 for complaints of sharp back pain.  (There is an inservice corroborating record regarding her report of back pain dated in February 1992.)  She further testified that she carried heavy objects during service which, she thought, caused back strain.  She also related that she suffered a head injury during service.  (The STRs reflect that she was kicked in the nose in 1990.  X-rays showed a hairline fracture of the nose.  The assessment was fracture of the nose.)  She argues that she incurred a cervical spine disorder at that time.  In the alternative, she contends that her service-connected bilateral foot disorder has resulted in her back complaints.  

Post service records show that the Veteran was examined by VA in January 2011.  At that time, she said that a "couple" of years ago she started having problems with her lower back, particularly after standing for 2-3 hours.  She also had pain when she walked.  The pain came and went and was mainly in her lower back, but also in her neck.  She took ibuprofen for her complaints.  The examiner noted that there was a history of pain and decreased motion in the spine.  Examination showed that the Veteran's posture was normal, and her head position was normal.  Her gait was normal, and there was no spasm, guarding, or tenderness.  Range of motion (ROM testing of the lumbar and cervical spine showed some limitation of motion.  X-rays of the lumbar and cervical spine were normal.  The diagnoses were lumbar spine strain and cervical spine strain.  The examiner opined that the Veteran's current back problem was not a chronic one dating from military time.  The condition was less likely as not related to military service.  

As per the Board's March 2015 remand request, additional VA examination was requested to address the etiology of the Veteran's claimed lumbar and cervical spine conditions.  The requested examination was conducted in July 2015.  

The VA examiner in July 2015 examined the Veteran and reviewed the VA medical records.  The Veteran provided a history of initial injury to the lumbar and cervical spine during service.  She said that her back pain made it hard for her to sit comfortably.  Her neck pain resulted in numbness over both arms all the way down to her hands inclusive of her fingers.  ROM testing of the lumbar spine and cervical spine was normal.  The examiner reviewed the 2011 X-rays, noting that they were normal.  Based on the available medical data, the examiner found that the Veteran did not have a chronic back or neck condition.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2015 examination is inadequate for the following reasons.  First, the examiner opined that the Veteran's lumbar spine and cervical spine were normal; however, the evidence of record includes diagnoses of lumbar and cervical strain in 2011.  Moreover, the Veteran continues to report that she has lumbar and cervical spine symptoms.  (See, e.g., her March 2015 testimony.)  The United States Court of Appeals for Veterans Claims has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner must address this evidence in the claims file.  

As such, an addendum opinion, with an additional examination if deemed necessary, should be obtained to determine whether the Veteran has a current lumbar and/or cervical spine disability that has been caused or aggravated by her service-connected bilateral pes planus with plantar fasciitis.  The examiner should address the Veteran's contentions as to this matter and any objective evidence in the record that suggests that this contention is true.  In addition, even if no further lumbar spine or cervical spine disorder is diagnosed, the examiner should address the etiology of the January 2011 diagnoses of lumbar strain and cervical strain.  

Accordingly, the case is REMANDED for the following action:

1.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, obtain an addendum opinion from the VA examiner who authored the July 2015 examination, or, if unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the report must reflect that review of the claims file occurred.  The examiner should then provide addendum opinions as to the following:  

(a) It is at least as likely as not (50 percent probability or more) that the Veteran's current back disorder (any lumbar spine and/or cervical spine disorders diagnosed since January 2011, to include lumbar strain and cervical spine strain diagnosed in January 2011) is of service onset or otherwise related thereto.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lumbar or cervical spine disorder resulted from the inservice blow to the head/nose in 1990.

(b) It is at least as likely as not (50 percent probability or more) that the Veteran's current back disorder (any lumbar spine and/or cervical spine disorders diagnosed since January 2011, to include lumbar strain and cervical spine strain diagnosed in January 2011) has been caused (in whole or in part) by her service-connected bilateral foot disorder; and

(c) It is at least as likely as not (50 percent probability or more) that the Veteran's current back disorder (any lumbar spine and/or cervical spine disorder diagnosed since January 2011, to include lumbar strain and cervical spine strain diagnosed in January 2011) has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected pes planus with plantar fasciitis.  

In so opining, the examiner should address the Veteran's March 2015 testimony that she continues to have back and neck conditions associated with pain and limitation of motion.

If the Veteran's current back and/or neck disorder(s) has been aggravated by her service-connected foot disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected foot disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

2.  Thereafter, the RO should review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

3.  The claims should then be readjudicated.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case (SSOC) and afford the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


